Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims

This action is a first action on the merits in response to the application filed on 06/20/2019.
Claims 1 – 20 are currently pending and have been examined in this application.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of Information Disclosure Statement(s) filed by Applicant on December 10, 2020. Due to the excessively lengthy Information Disclosure Statement submitted by Applicant, the examiner has given only a cursory review of the listed references. In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability. Applicant is respectfully required to comply with this statement for any non-English language 
documents. See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability. 

	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
obtaining, via the GUI, an indication of a goal configuration, the goal configuration indicating a goal defined by a goal definition, a target improvement in relation to the goal, and a target date, the target improvement including a numerical value indicating a target percentage increase or decrease in relation to the goal by the 15target date, the goal definition including a formula identifying two or more database fields corresponding to database records of at least one data source; 
responsive to obtaining the indication of the goal configuration, determining whether the target improvement in relation to the goal can be achieved by the target date; and  20
providing a goal recommendation for display by the client device according to a result of determining whether the target improvement in relation to the goal can be achieved by the target date, the goal recommendation including at least one of: a) a recommended target improvement including a second numerical value indicating a recommended target percentage increase or decrease in relation to the goal, b) a 25recommended modification to the goal definition, or c) a recommended modification to the target date.

The limitation under its broadest reasonable interpretation covers Mental Processes related to observation and evaluation, but for the recitation of generic computer components (e.g. a server system, a processor). For example, determining whether the target improvement related to the goal is achievable involves evaluating/analyzing the goal data to obtain a result (EPG), which can be performed in the human mind or with a pen and paper.  Accordingly, the claim recites an abstract idea of Mental Processes. 
Independent Claims 8 and 15 substantially recite the subject matter of Claim 1 and also include the abstract ideas identified above. The dependent claims encompass the same abstract idea. For instance, Claim 2 is directed to goal recommendation, Claim 3 is directed to generating simulation data, Claim 4 is directed to generating a simulation, Claim 5 is directed to extrapolating data, Claim 6 is directed to tracking progress and Claim 7 is directed a confidence related to a goal recommendation. Thus, the dependent claims further limit the abstract concepts found in the independent claims.
The judicial exceptions do are not integrated into a practical application. Claim 1 recites the additional elements of a database system implemented using a server system, a GUI and a client device. Claim 8 recites the additional elements of a GUI and a client device. Claim 15 recites the additional elements of a computer program product comprising CRM code executed by one or more processors retrieved from a non-transitory CRM, a GUI and client device. These are generic computer components recited at a high level of generality as performing generic computer functions. For instance, the steps of providing a GUI on a client device is generic display functionality. The step of obtaining an indication of a goal configuration is data gathering functionality (e.g. extra-solution activity). The steps of determining whether the target improvement in relation to the goal can be achieved and providing a goal recommendation involve data analysis and producing a result of a suggested recommendation.  Each of the additional
limitations are no more than mere instructions to apply the exception using a generic computer components (e.g. a server, a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. server, a processor). The additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above the additional elements of a server system, a processor, a CRM, etc. performing the steps of providing, obtaining, determining and providing such that it amounts to no more than mere instructions to apply the judicial exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Therefore, Claims 1-20 are not patent eligible.  



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
		

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gupta et al. (US 2017/0103368).
Claim 1:
Gupta discloses:
A system comprising:  5a database system implemented using a server system, the database system configurable to cause: (see at least Figure 2 and ¶0026, cloud storage)
providing a graphical user interface (GUI) including at least one user interface object for display by a client device, the user interface object including one or more user interface elements configured to obtain user input in relation to configuration of a 10goal; (see at least Figures 1-2 and associated text, interface; see also ¶0005, user interface; see also ¶0014)
obtaining, via the GUI, an indication of a goal configuration, the goal configuration indicating a goal defined by a goal definition, a target improvement in relation to the goal, and a target date, the target improvement including a numerical value indicating a target percentage increase or decrease in relation to the goal by the 15target date, the goal definition including a formula identifying two or more database fields corresponding to database records of at least one data source; (see at least ¶0014-¶0017, user interface for receiving input for an employment diversity plan including achieving an employment diversity goal)
responsive to obtaining the indication of the goal configuration, determining whether the target improvement in relation to the goal can be achieved by the target date; and  20(see at least ¶0018-¶0019, receive feedback regarding goal and may determine based on information that the likelihood of achieving goal before target date fails; see also ¶0025; see also ¶0043)
providing a goal recommendation for display by the client device according to a result of determining whether the target improvement in relation to the goal can be achieved by the target date, the goal recommendation including at least one of: a) a recommended target improvement including a second numerical value indicating a recommended target percentage increase or decrease in relation to the goal, b) a 25recommended modification to the goal definition, or c) a recommended modification to the target date.  (see at least ¶0020, generate one or more changes to hiring procedures or rates to achieve a goal such as increase number of employees, changes to promotion rates, etc.; see also ¶0044, recommending a different period to achieve goal; see also ¶0049, id strategies to achieve goals)

Claim 2:
Gupta discloses claim 1. Gupta further discloses:
the database system further configurable to cause: obtaining an indication of user input in relation to the goal recommendation; and 5(see at least ¶0014-¶0017, user interface for receiving input for an employment diversity plan including achieving an employment diversity goal; see also ¶0024)
responsive to processing the indication of user input in relation to the goal recommendation, storing or updating a particular goal configuration associated with the goal, the particular goal configuration indicating a particular numerical value representing a particular target improvement in relation to the goal and indicating a particular target date.   (see at least ¶0049, identify or select strategies to achieve goal within a particular period of time including percentage increase in hiring rate; see also ¶0012, hiring plan to increase number of women hired)

Claim 3:
Gupta discloses claim 1. Gupta further discloses:
the database system further configurable to cause: obtaining data from the data source according to the particular goal definition; and (see at least ¶0014-¶0017, user input information for diversity plan and cloud server generates the diversity goal; see also ¶0018, data structure with employment information and cloud server may provide feedback information)
generating simulation data based, at least in part, on the obtained data and the 15goal configuration, the simulation data representing predicted future performance in relation to the goal over a period of time; (see at least ¶0018, cloud server may determine based on diversity goal of another company that the likelihood of achieving the diversity goal with target time fails; see also ¶0046-¶0048, cloud server may obtain one or more projections which can be used to determine whether the diversity goals are satisfied)
wherein determining whether the target improvement in relation to the goal can be achieved by the target date is performed based, at least in part, on the simulation data.  (see also ¶0046-¶0048, cloud server may obtain one or more projections which can be used to determine whether the diversity goals are satisfied)

Claim 4:
Gupta discloses claim 3. Gupta further discloses:
wherein generating the simulation is performed further based, at least in part, on one or more of: a) one or more additional goal configurations, each of the additional goal configurations indicating a corresponding goal defined by a corresponding goal definition, a corresponding target improvement 25in relation to the goal, and a corresponding target date, the target improvement of each 46Attorney Docket No.: SLFCP286/4233US/JFG/JFG/ERH of the additional goal configurations including a numerical value indicating a corresponding target percentage increase or decrease in relation to the corresponding goal by the corresponding target date, each goal definition being defined by a corresponding formula identifying two or more database fields corresponding to 5database records of at least one data source, b) one or more scheduled product releases, or c) one or more scheduled advertising campaigns.  (see at least Figure 4 and associated text; see also ¶0048-¶0051, cloud server may generate diversity plan with a set of strategies to cause the company to meet goals by generating one or more projections and strategies; see also ¶0053, promoting employees at a higher rate (e.g. formula); see also ¶0049, percentage increase)

Claim 5:
Gupta discloses claim 1. Gupta further discloses:
the database system further configurable to cause: obtaining data from the data source according to the particular goal definition;  10(see at least ¶0018 and ¶0044, cloud server may determine based on the employment diversity goal of another company and employment information associated with the other company to determine a likelihood of achieving goal; see also ¶0044-¶0046, obtaining employment data; see also ¶0015)
extrapolating the obtained data over time according to the target date such that extrapolated data is generated; (see at least ¶0020, the cloud server may provide information identifying a projected change to an employment composition over time)
wherein determining whether the target improvement in relation to the goal can be achieved by the target date is performed based, at least in part, on the extrapolated data.;  10(see at least ¶0018 and ¶0044, cloud server may determine based on the employment diversity goal of another company and employment information associated with the other company to determine a likelihood of achieving goal; see also ¶0044-¶0046, obtaining employment data; see also ¶0015)

Claim 6:
Gupta discloses claim 1. Gupta further discloses:
, the database system further configurable to cause: tracking progression toward the particular target improvement in relation to the goal based, at least in part, on data obtained from the data source according to the goal definition.  (see at least ¶0064, tracking progress associated with implemented diversity plan)

Claim 7:
Gupta discloses claim 1. Gupta further discloses:
the goal recommendation further indicating a level of confidence associated with the goal recommendation, the level of confidence indicating a likelihood that an improvement according to the goal recommendation can be achieved.  (see at least cloud server may determine a probability associated with achieving a goal)

Claims 8-14 for a method and Claims 15-20 for a CRM (¶0004, crm) substantially recite the subject matter of Claims 1-7 (¶0015, cloud server) and are rejected based on the same rationale as given above.

Conclusion
	The prior art made of record and not relied upon is considered relevant but not applied:
Cole et al. (US 2017/0195993) discloses a system to assist in achieving financial goals including saving goals, suggestions and forecasting balances.
Lippock (US 7620564) discloses developing a sales territory plan including sales goals and strategies).

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683